Exhibit 10.6 SALES AND SERVICES AGREEMENT THIS SALES AND SERVICES AGREEMENT (hereinafter referred to as “Agreement”) is made, entered into and effective as of the date set forth below by and between New Benefits, Ltd. whose principal place of business is located at 14240 Proton Road, Dallas, Texas 75244 (hereinafter referred to as “NB”) and NEW MILLENNIUM CONSULTANTS, LLC, its affiliates, related entities, and subsidiaries, (hereinafter referred to as “Reseller”) whose principal place of business is located at 6 Alton Avenue, Voorhees, New Jersey 08042. WITNESSETH WHEREAS, NB is engaged in the business of the development, design, marketing, sale and distribution of discount cost containment programs of either NB’s or third-parties for whom NB is an authorized representative (hereinafter referred to as “Vendor”); and WHEREAS, Reseller is in the business of marketing various types of discount healthcare and consumer services and benefits to its clients, members, etc.; and WHEREAS, Reseller desires to purchase from NB certain discount healthcare and consumer benefits and services as well as purchase certain administrative services relating to same; and WHEREAS, NB is ready and willing to sell to Reseller certain discount healthcare and consumer benefits and services as well as certain administrative services relating to same desired by Reseller. NOW THEREFORE, in consideration of the mutual agreements and covenants herein contained, and for other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the parties hereto intending to be legally bound hereby agree as follows: 1.COVERAGE AREA This Agreement, and all the rights, duties and responsibilities set forth in this Agreement, apply to, and are applicable in, the fifty (50) United States (with the exception of Vermont), Washington DC and Puerto Rico (where available). 2.NB DUTIES AND RESPONSIBILITIES As hereinafter set forth, NB understands and agrees to perform the following duties and accepts the responsibilities as herein identified: (A) Sell the products and services for discount benefits listed in Schedule 1 to Reseller (hereinafter referred to as “Program”). Annual memberships may be purchased in one-year increments paid monthly or annually and are renewable in one-year increments for members in good standing. (B) Perform customer service on behalf of Reseller. (C) Provide toll-free telephone service for eligible members to access providers and member service functions (hereinafter referred to as “Membership Services”).Except on NB recognized holidays, trained member service representatives shall be available from 7:00 am to 7:00 pm Central Standard Time, Monday through Friday and Saturday from 8:00 am to 5:00 pm Central Standard Time. NB reserves the right to modify these hours with thirty (30) days notice to Reseller. CONFIDENTIAL – Net Agreement (Net) Rev. 1/2008 Page1 of 15 5/21/2008 (D) Provide an Internet web site for members to locate participating providers. (E) Provide Reseller the benefit marketing and fulfillment verbiage for NB’s products and services to use in all marketing, enrollment, advertising, and fulfillment materials.Any changes made to this verbiage must be approved in writing by NB. (F) Provide fulfillment materials as set forth in Schedule 1. Upon request, NB’s marketing department may assist Reseller with the design of Reseller’s fulfillment materials.Should Reseller’s fulfillment materials require more than two (2) design revisions, the additional revisions will be performed at a cost of one hundred dollars ($100.00) per hour. (G) Reserve the right to add to, modify, or delete parts of the Program and/or the other services provided under the terms of this Agreement.NB agrees to provide notice to Reseller of any Vendor change or termination, which notice will in no event be shorter in duration than that provided to NB by NB’s applicable Vendor(s). (H) Secure and maintain all licenses, registrations and permits by any local, state, federal, or governmental authority required of NB in the performance of its obligations under this Agreement. 3.RESELLER DUTIES AND RESPONSIBILITIES As hereinafter set forth, Reseller, on behalf of its employees, officers, directors, agents, contractors, shareholders, clients, customers, and members, understands and agrees to perform the following duties and accepts the responsibilities as herein identified: (A) Submit marketing/sales verbiage for approval electronically in Microsoft Word and all marketing materials in their final approved format electronically as a PDF file or mutually agreed upon format. (B) Obtain prior written approval from NB for any and all printed literature, radio/television media, telemarketing scripts, press releases, web sites, enrollment materials, membership cards, or similar items as to their content, design, format, use of any trade names, use of any Vendor name, trademark, or service mark of NB or any Vendor under contract with NB.Reseller shall use only the exact marketing, enrollment, and fulfillment verbiage approved by NB when describing or making reference to the discount health benefits listed in Schedule 1.Failure to obtain written approval from NB concerning any materials (printed, electronic or of any other kind or type whatsoever) referencing the benefits set forth on Schedule 1 will result in NB, in its sole discretion, having the right to immediately terminate this Agreement.Such termination will result in Reseller’s members being ineligible to use the Membership Services.In addition, Reseller must secure written approval from NB for all reprints when any changes have been made. Further, on the first (1st) day of June each year, Reseller must submit to NB all current marketing, solicitation, enrollment, and fulfillment materials (printed, electronic or of any other kind or type whatsoever) for NB’s review and approval along with an executed copy of Exhibit B. (C) Submit to NB any and all telephone numbers used for inbound and/or outbound telemarketing of NB’s Program and/or any web site address(es), prior to launch, containing benefit descriptions and/or Vendor information for any NB product or service.NB reserves the right at its sole discretion to monitor any and all such telephone numbers and web sites for the purpose of ensuring compliance as related to NB’s Program. (D) Pay NB compensation as set forth in Schedule 1 for each membership under the following terms and conditions: CONFIDENTIAL – Net Agreement (Net) Rev. 1/2008 Page2 of 15 5/21/2008 (1) Said compensation shall be paid by the fifteenth (15th) day of each month for all active members enrolled by the last day of the previous month. If Reseller fails to pay NB within ten (10) days of receipt of billing, NB may notify Reseller in writing of such failure to pay and issue a warning to Reseller that if payment in full for all previously billed amounts is not received within five (5) days from date of notice, the Agreement may be terminated at the sole discretion of NB.NB may consider the failure to make payment a breach of Reseller’s obligations under this Agreement and then may elect, without notice, to cease providing Reseller’s members access to the NB Membership Services pending receipt of payment.Termination of this Agreement does not relieve Reseller of the obligation to pay all monies due. (2) If Reseller believes there is an error on any billing or commission statement received from NB or Reseller requires additional information regarding a specific transaction, Reseller should submit a written request for information within ninety (90) days of the statement date to the address specified on the statement.Any inquiry regarding an alleged error not submitted to NB within ninety (90) days will be considered waived by Reseller.Any correspondence should include Reseller’s name, account number, and a full description of the error and/or the transaction in question. (E) Work within the parameters of the Program as set forth by NB and/or NB’s Vendors.It is Reseller’s responsibility to obtain the appropriate training information from NB for each applicable benefit included in the Program.Reseller is authorized to recruit independent sales representatives and/or entities (hereinafter referred to as “ISR”) to market the Program on behalf of Reseller.Reseller is responsible for thoroughly training each ISR in respect to the benefits and services purchased from NB. Reseller is responsible for ensuring each ISR represents all NB benefits accurately and in conformity with NB’s existing practices, procedures and requirements by requiring each ISR to execute Exhibit A.Further, Reseller agrees to indemnify, defend and hold NB harmless from any and all loss, claims, demands, damages, suits, liabilities and any costs or expenses, including reasonable attorney’s fees, arising from or in any way connected with (i) the failure of the ISR to perform its duties in conformity with NB’s existing practices, procedures and requirements or (ii) any misrepresentation made by ISR which is false, misleading or containing any material misstatement of fact or omitting any material fact required to be stated to make the statements therein not misleading.Additionally, NB retains the right to refuse any opportunity brought to NB by Reseller. (F) Send to NB all new member information electronically or hardcopy in a mutually agreed upon format within ten (10) days of receipt by Reseller.Reseller agrees to use best efforts to ensure all data supplied to NB for processing is in good condition, correct, complete, and in proper format as set forth by NB. NB agrees all such member information is considered the confidential property of Reseller and as such, said information shall not be utilized by NB for any reason other than the furtherance of this Agreement without the express written consent of Reseller. (G) Be responsible for all costs and expenses associated with Reseller’s responsibilities under this Agreement, including marketing materials. (H) Forfeit, along with NB, the membership fees to provide a refund to members commensurate with the prevailing law in the state the membership is sold. (I) Authorize NB to reference Reseller as a client. (J) Agree that its purchases hereunder from NB are sold to customers on a non-exclusive basis. CONFIDENTIAL – Net Agreement (Net) Rev. 1/2008 Page3 of 15 5/21/2008 (K) Submit a completed Group Information Form to NB for each new group setup in NB’s system a minimum of three (3) weeks prior to the group’s initial enrollment date.After thirty (30) days from the execution of this Agreement, all new Group Information Forms must be accompanied by a nonrefundable administrative fee of fifty dollars ($50.00) each. (L) Provide NB the name of any client, along with the name of their program if it is private-labeled, to whom Reseller resells NB’s products and services.Reseller shall not wholesale benefits to any other person or entity without NB’s prior written consent. (M) Agree to link Reseller’s web sites, or any affiliated web sites created for the purpose of marketing NB products and services, exclusively to the links provided by NB in order for benefit descriptions and Vendor information to remain up to date. (N) Secure and maintain all licenses, registrations and permits by any local, state, federal, or governmental authority required of Reseller in the performance of its obligations under this Agreement.Reseller shall notify NB in writing within five (5) business days of the commencement of any material action, suit or proceeding, and of the issuance of any order, writ, injunction award or decree of any court, agency or other governmental instrumentality involving Reseller. (O) Agree not to resell by multilevel marketing NB benefits without prior written agreement from NB. (P) Obtain NB’s approval on the retail pricing for any benefit package including one or more of NB’s benefits.Reseller agrees to list each benefit package along with the corresponding retail pricing in a Price Filing Form.Should Reseller offer any benefit package which includes NB’s benefits without obtaining NB’s prior written approval in a Price Filing Form or a subsequent Addendum, NB will consider such action a breach of Reseller’s obligations under this Agreement and may result in NB, in its sole discretion, terminating this Agreement. (Q) Reseller cannot sell multiple year memberships without prior written consent from NB. (R) Pay NB a one-time setup fee of $2,500.00 via check upon execution of this Agreement.Should Reseller enroll a minimum of twenty-five hundred (2,500) active members within the first twelve (12) months following the execution of this Agreement, Reseller may submit a Request for Credit Form to NB and NB will then credit the $2,500.00 setup fee back to Reseller.Should Reseller fail to enroll a minimum of twenty-five hundred (2,500) members by the one-year anniversary date of this Agreement, NB will permanently retain the initial setup fee in its entirety.The aforementioned $2,500.00 fee includes setup of Reseller’s groups in NB’s system during the initial thirty (30) days following the execution of this Agreement.After thirty (30) days from the execution of this Agreement, Reseller agrees to pay NB a nonrefundable administrative fee of fifty dollars ($50.00) per group.Once Reseller’s total enrollment reaches a minimum of twenty-five hundred (2,500) active members, NB agrees to waive the fifty dollar ($50.00) administrative fee for any additional groups. 4.NATURE OF RELATIONSHIP No terms or provisions of this Agreement are intended to create nor shall they be deemed or construed to create any relationship between NB and Reseller other than that of independent entities contracting with each other hereunder solely for the purpose of effecting the terms and provisions of this Agreement.The parties hereto are not and shall not be deemed for any purpose to be joint ventures, partners, or agents of each other.Neither of the parties hereto, nor any of their respective officers, directors, or employees, shall represent themselves as the partner, employee, servant, or agent of the other party, and shall not be deemed or construed to be the partner, employee, servant, or agent of the other party.Both parties agree to adhere to all applicable laws, rules, and/or regulations pertaining to the solicitation and marketing of NB products and services.Neither party is authorized to represent the other party for any purpose, except as specifically provided in this Agreement, without the prior written consent of that party.Further, Reseller is not authorized to make, alter, or discharge contracts, extend the time or method of payment, or waive or retain any money due NB unless previously agreed to in writing by NB.Reseller understands and acknowledges that in respect to this Agreement, it is the intent of the parties that Reseller is only purchasing from NB certain products and related services for certain prices and nothing more. CONFIDENTIAL – Net Agreement (Net) Rev. 1/2008 Page4 of 15 5/21/2008 5.RECOGNITION OF VALIDITY OF TRADEMARK Reseller hereby agrees and shall at all times recognize the validity of any and all trademarks, service marks, and trade names of NB and the ownership thereof by NB as herein granted and shall not at any time put in issue or contest, either directly or indirectly, the validity of such trademarks, service marks or trade names.In addition, nothing in this Agreement shall give Reseller any interest in such trademarks, service marks, trade names, or in any design used in connection therewith.It is further understood and agreed NB grants to Reseller during the term of this Agreement a permission, not coupled with an interest, to use any such trademarks, service marks, trade names, or designs in connection with the license herein granted; such use to be in the manner and with the result of designating NB as the source of and origin of such services and/or products. Reseller also agrees in the event of any actual or suspected infringement of any trade name, trademark, or service mark that is owned by NB, Reseller shall promptly report the same in writing to NB.Determination of whether to institute any demand, suit or action with reference to any such suspected or actual infringement shall be made solely by NB and, if instituted, it shall be instituted, controlled and maintained at the expense of NB.Reseller agrees to cooperate fully with NB with reference to any such demand, suit, or action. NB agrees to extend to Reseller the same rights and cooperation as set forth herein regarding the trademarks, service marks, and trade names of Reseller as Reseller has extended to NB. 6.
